DETAILED ACTION
This office action is in response to the amendment/request for reconsideration filed on November 5, 2021. Claims 1, 2 and 4-28 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
        Terminal Disclaimer
The terminal disclaimer filed on November 5, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10660491 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see page 6, filed November 5, 2021, with respect to claims 1 and 15 have been fully considered and are persuasive.  The previous rejection has been overcome and thus has been withdrawn. 
Allowable Subject Matter
Claims 1, 2 and 4-28 are allowed.
The following is an examiner's statement of reasons for allowance: The present invention pertains to a cleaning head. It is the examiner's opinion that the art of record , together in combination with the rest of the limitations of the independent claims.
The closest prior art consists of De Soto-Burt et al. (2010/0024156), Oh et al. (2003/0217432) and Haan (2008/0235899). De Soto-Burt et al. disclose an apparatus (20) arranged to be removably attachable to a cleaning device (10), the apparatus comprising: a cleaning head (20) having an upper side (22) and a lower side (24, Figures 1a and 1b), the lower side arranged to be positioned adjacent to a surface to be cleaned (Figures 1a and 1b), the cleaning head having a suction inlet (16) configured to receive debris therethrough, and a dirt collection chamber (30, Figure 5) configured to receive debris from the suction inlet, wherein the dirt collection chamber is formed at least partially by a removable air filter (44) configured to allow air flow therethrough while retaining debris within the dirt collection chamber (Figure 5 and Paragraph 41), wherein the air filter (at 44) defines an entire top wall (formed as the top/upper wall surface of 44, see figure below) of the dirt collection chamber (note; the top/upper wall surface of filter 44 defines an entire top wall of dirt collection chamber 30 because it extends across the entire length of dirt collection chamber between the dotted lines, see removable air filter (200) configured to allow a suction force to be applied thereacross while retaining debris within the dirt collection chamber (Paragraph 31). And, Haan teaches that it is old and well known in the art at the time the invention was made to form a removable dust collecting chamber (210, Figure 4) having a bottom side (214, Figure 5a), an upper side (formed as the upper most side/opening of 210, Figure 6) that is generally opposed to the bottom side, and a sidewall (see figure below for first interpretation or at 268 for a second interpretation) that extends between the bottom side and the upper side (Figures 5 and 6), wherein at least a portion (i.e. under the first interpretation of the sidewall as seen in the annotated figure 6 below the “portion” is formed as an inner wall portion of 210 or under the second interpretation of the “portion” is formed as the right sidewall [generally indicated at 268] of 260 as seen in Figure 5b) of the sidewall of the dirt collection chamber is formed as an air filter (260 or the filter material within 268, Paragraph 44) configured to allow a suction force to be applied thereacross while retaining debris within the dirt collection chamber (Paragraphs 43 and 44).
[AltContent: textbox (Sidewall)][AltContent: arrow]
    PNG
    media_image1.png
    448
    362
    media_image1.png
    Greyscale


[AltContent: arrow][AltContent: textbox (Various sidewalls)][AltContent: arrow]
    PNG
    media_image2.png
    830
    677
    media_image2.png
    Greyscale


, Thus, the structure discussed above has been determined to be patentably distinct over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723